Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 1 of 8



      ®niteb States!                                             Court
                          FOR THE
               NORTHERN DISTRICT OF CALIF


                   VENUE: SAN FRANCISCO                                                ass31
                                                                                       ! ESS i




                        UNITED STATES OF AMERICA,                                     APR 18 2019
                                            V.                                        SUSAN Y. SOONG
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                 NORTH DISTRfcjQF CALlFOnNiA

                                        CB18 ^0180                                                 o
                         RAMINDER SINGH REKHI,




                              DEFENDANT(S).


                             INDICTMENT

       18 U.S.C. § 656 - Theft; Embezzlement, or Misapplication of Bank Funds;
                     18 U.S.C. § 982{a)(2){A)- Criminal Forfeiture




         A true bill.



                                                               Foreman


          Filed in open court this.                  day of
                                      n /



                                            Ada Means^'®"^
                                                              NO BAIL WARRAN
                                                 Bail, $



                                                 Jacqueline Scott Corley
                                                 United States Magistrate Judge
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 2 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 3 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 4 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 5 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 6 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 7 of 8
Case 3:19-cr-00180-CRB Document 1 Filed 04/18/19 Page 8 of 8
